Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered February 10, 1993, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant contends that the prison sentence he received for attempted robbery in the second degree upon being found guilty of violating the terms of his probation is harsh and excessive. We disagree. Defendant failed to report to his probation officer and consumed alcohol and drugs, all in violation of the conditions of his probation. He also failed to complete his drug treatment program by refusing to sign releases as required by the terms of his probation. Under these circumstances, we find no reason to disturb the sentence of 1% to 5 years imposed by County Court.
Cardona, P. J., Mikoll, Crew III, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.